UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6230



CLYDE WALTER MEADOWS,

                                             Plaintiff - Appellant,

          versus

RICHARD LANHAM, Commissioner; WILLIAM SMITH;
LIEUTENANT ROULING; OFFICER EVANS; OFFICER
HARSH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-95-
1779-AMD)

Submitted:   April 15, 1996                   Decided:   May 3, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Clyde Walter Meadows, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GEN-
ERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his complaint filed under 42 U.S.C. § 1983 (1988). We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Meadows v. Lanham, No. CA-95-1779-AMD (D. Md. Jan. 30,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2